      Douglas R. Ricks, OSB #044026
      Christopher N. Coyle, OSB #073501
      VANDEN BOS & CHAPMAN, LLP
      319 SW Washington St., Ste. 520
      Portland, OR 97204
      Telephone: 503-241-4861
      Fax: 503-241-3731

               Of Attorneys for Debtor-in-Possession

                            IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF OREGON

       In re                                           Bankruptcy Case No. 19-34092-tmb11

       Fizz & Bubble, LLC,                             DEBTOR’S EX PARTE MOTION FOR
                                                       EXTENSION OF TIME TO FILE 2015
                      Debtor-in-Possession.            REPORT FOR MAY 2020

               Debtor-in-Possession, Fizz & Bubble, LLC (“Debtor”) moves the Court for entry of the

      Proposed Order, attached hereto as Exhibit 1, extending the deadline of June 22, 2020 to file

      Debtor’s 2015 Report for May 2020 to Monday, June 29, 2020, pursuant to LBR 9013-

      1(b)(2)(F). This extension is necessary based on the following:

               1.    Debtor and its counsel need additional time to prepare its 2015 Report for May

      2020.

               2.    Extending the 2015 Report deadline from June 22, 2020 through and including

      June 29, 2020 will not prejudice any of the other parties in this case; a majority of the

      underlying financials were provided to the U.S. Trustee by email on June 22, 2020. The

      U.S. Trustee does not oppose this request.

                                                          VANDEN BOS & CHAPMAN, LLP

                                                          By:/s/Christopher N. Coyle
                                                            Christopher N. Coyle, OSB #073501
                                                            Of Attorneys for Debtor-in-Possession




Page 1 of 1     DEBTOR’S EX PARTE MOTION FOR EXTENSION OF TIME TO FILE             VANDEN BOS & CHAPMAN, LLP
                                                                                              Attorneys at Law
                2015 REPORT FOR MAY 2020                                             319 SW Washington Street, Suite 520
                                                                                        Portland, Oregon 97204-2690
                                                                                               (503) 241-4869
                          Case 19-34092-tmb11       Doc 345    Filed 06/22/20
                            IN THE UNITED STATES BANKRUPTCY COURT

                                    FOR THE DISTRICT OF OREGON

       In re                                        Bankruptcy Case No. 19-34092-tmb11

       Fizz & Bubble, LLC,                          ORDER EXTENDING TIME TO FILE
                                                    DEBTOR’S 2015 REPORT FOR MAY
                      Debtor-in-Possession.         2020

               Based on Debtor-in-Possession’s, Fizz & Bubble, LLC’s (“Debtors”), Motion to extend

      the time to file Debtor’s 2015 Report for May 2020, it is

               ORDERED that the time within which the Debtor must file Debtor’s 2015 Report for

      the month of May 2020 is extended through and including June 29, 2020.

                                                    ###




Page 1 of 2     ORDER EXTENDING TIME TO FILE DEBTOR’S 2015 REPORT FOR              VANDEN BOS & CHAPMAN, LLP
                                                                                              Attorneys at Law
                MAY 2020                                                             319 SW Washington Street, Suite 520
                                                                                        Portland, Oregon 97204-2690
                                                                                               (503) 241-4869
      Exhibit 1 - Page 1 of 2
                          Case 19-34092-tmb11      Doc 345        Filed 06/22/20
      PRESENTED BY:                                 Electronic Mail:

      VANDEN BOS & CHAPMAN, LLP                     The foregoing was served on all CM/ECF
                                                    participants through the Court's Case
                                                    Management/Electronic Case File
      By:/s/Christopher N. Coyle                    system.
        Douglas R. Ricks, OSB #044026
        Christopher N. Coyle, OSB #073501           First Class Mail:
        Of Attorneys for Debtor-in-Possession
                                                     Fizz & Bubble, LLC
                                                     Attn: Kimberly A. Mitchell
      CERTIFICATION: I certify that I have           27120 SW 95th Ave., Ste. 3280
      complied with the requirements of LBR 9021-1; Wilsonville, OR 97070
      movant seeks entry of the order without notice
      and a hearing pursuant to LBR 9013-            Oswego Financial Services
      1(b)(2)(F).                                    Attn: Glenn J. Smith
                                                     4091 Coltsfoot Lane
      By:/s/Christopher N. Coyle                     Lake Oswego, OR 97035
        Douglas R. Ricks, OSB #044026
        Christopher N. Coyle, OSB #073501            Mike Vanier
        Of Attorneys for Debtor-in-Possession        7650 Beveland Street, Suite 170
                                                     Portland, Oregon 97223

                                                    Bruce Wood
      First Class Mail (Cont.):                     510 SW 5th Ave., Suite 300
                                                    Portland, Oregon 97204
      Confluence Capital Group, Inc.
      One World Trade Center                        Lloyd R. DuBois
      121 SW Salmon St. #1100                       0932 SW Palatine Hill Rd.
      Portland, OR 97204                            Portland, Oregon 97219

      Independent Investment Bankers, Corp          Express Employment Professionals
      2900 N. Quinlan Park Rd. Suite #240-235       Wayne Marschall
      Austin, TX 78732                              7401 SW Washo Court, Suite 200
                                                    Tualatin, Oregon 97062
      Daniel M. O'Leary
      Geffen, Mesher & Company, P.C.                Diane M. Humke
      888 SW 5th Ave #800                           32272 Apple Valley Rd
      Portland, OR 97204                            Scappoose, OR 97056

      ODR Bkcy                                      Daniel J. Boverman
      955 Center St NE                              11285 SW Walker Rd
      Salem, OR 97301-2555                          Portland, OR 97225




Page 2 of 2   ORDER EXTENDING TIME TO FILE DEBTOR’S 2015 REPORT FOR         VANDEN BOS & CHAPMAN, LLP
                                                                                         Attorneys at Law
              MAY 2020                                                          319 SW Washington Street, Suite 520
                                                                                   Portland, Oregon 97204-2690
                                                                                          (503) 241-4869
      Exhibit 1 - Page 2 of 2
                         Case 19-34092-tmb11    Doc 345   Filed 06/22/20
In re Fizz & Bubble, LLC
Bankruptcy Case No. 19-34092-tmb11

                               CERTIFICATE - TRUE COPY

DATE:              June 22, 2020

DOCUMENT:          DEBTOR'S MOTION FOR EXTENSION OF TIME TO FILE 2015
                   REPORT FOR MAY 2020

       I hereby certify that I prepared the foregoing copy of the foregoing named
document and have carefully compared the same with the original thereof and it is a
correct copy therefrom and of the whole thereof.

                               CERTIFICATE OF SERVICE

        I hereby certify that I served a copy of the foregoing on:

Fizz & Bubble, LLC                                Express Employment Professionals
Attn: Kimberly A. Mitchell                        Wayne Marschall
27120 SW 95th Ave., Ste. 3280                     7401 SW Washo Court, Suite 200
Wilsonville, OR 97070                             Tualatin, Oregon 97062

Oswego Financial Services                         Diane M. Humke
Attn: Glenn J. Smith                              32272 Apple Valley Rd
4091 Coltsfoot Lane                               Scappoose, OR 97056
Lake Oswego, OR 97035
                                                  Confluence Capital Group, Inc.
Daniel J. Boverman                                One World Trade Center
11285 SW Walker Rd                                121 SW Salmon St. #1100
Portland, OR 97225                                Portland, OR 97204

Mike Vanier                                       Independent Investment Bankers, Corp
7650 Beveland Street, Suite 170                   2900 N. Quinlan Park Rd. Suite #240-
Portland, Oregon 97223                            235
                                                  Austin, TX 78732
Bruce Wood
510 SW 5th Ave., Suite 300                        Daniel M. O'Leary
Portland, Oregon 97204                            Geffen, Mesher & Company, P.C.
                                                  888 SW 5th Ave #800
Lloyd R. DuBois                                   Portland, OR 97204
0932 SW Palatine Hill Rd.
Portland, Oregon 97219                            ODR Bkcy
                                                  955 Center St NE
Confluence Capital Group, Inc.                    Salem, OR 97301-2555
One World Trade Center
121 SW Salmon St. #1100
Portland, OR 97204
Page 1 – CERTIFICATE OF SERVICE



                    Case 19-34092-tmb11        Doc 345    Filed 06/22/20
by mailing a copy of the above-named document to each of the above in a sealed
envelope addressed to the same at the last known address. Each envelope was
deposited into the postal system at Portland, Oregon, on the above date, postage
prepaid.

      I hereby certify that the foregoing was served on all CM/ECF participants through
the Court's Case Management/Electronic Case File system on the date set forth below.

 Dated: June 22, 2020                VANDEN BOS & CHAPMAN, LLP


                                     By:/s/Christopher N. Coyle
                                        Christopher N. Coyle, OSB #073501
                                        Of Attorneys for Debtor-in-Possession




Page 1 – CERTIFICATE OF SERVICE



                  Case 19-34092-tmb11      Doc 345    Filed 06/22/20
